IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-41455
                          Summary Calendar



DANIEL JOHN SHEEHAN,

                                              Petitioner-Appellant,

                               versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-278

                           April 26, 2001

Before JOLLY, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

     Daniel John Sheehan, appeals the district court’s denial of

his 28 U.S.C. § 2254 application for a writ of habeas corpus.

Sheehan argues that his due process rights under Morrissey v.
Brewer, 408 U.S. 471 (1972), were violated because his preliminary

and final mandatory supervision revocation hearings were not held

within a reasonable time, specifically, within the time limits set

by Texas law.   Sheehan has not shown that the state habeas court’s

denial of his due process claim was “contrary to, or involved an


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
unreasonable application of, clearly established Federal law.”       28

U.S.C. § 2254(d)(1).

     This court lacks jurisdiction to consider Sheehan’s remaining

claims,   because   Sheehan   did   not   obtain   a   Certificate   of

Appealability to appeal those issues.     See Trevino v. Johnson, 168

F.3d 173, 177 (5th Cir.), cert. denied, 527 U.S. 1056 (1999).

     Johnson’s motion to correct the record on appeal is GRANTED.

Sheehan’s motions to supplement the record, to add third party

defendants, to take judicial notice, and to impose sanctions are

DENIED.   Sheehan’s motion to recuse Judges Higginbotham, Jones,

Dennis, Smith, Jolly, Parker, Benavides, and Emilio M. Garza also

is DENIED.   The district court’s judgment dismissing Sheehan’s

federal application for a writ of habeas corpus is AFFIRMED.



MOTION TO CORRECT RECORD GRANTED; MOTIONS TO RECUSE JUDGES, TO
SUPPLEMENT THE RECORD, TO ADD A THIRD PARTY DEFENDANT, TO TAKE
JUDICIAL NOTICE, AND TO IMPOSE SANCTIONS DENIED; AFFIRMED.




                                    2